Order, Supreme Court, New York County (Francis N. Pécora, J.) entered on October 18, 1991, which, inter alia, denied plaintiffs motion for a default judgment *330against defendant Pigranel Management Corp., unanimously affirmed, without costs.
Plaintiffs moving papers were deficient, having failed to set forth an affidavit of service by mail upon the last known address of the corporation, as required pursuant to CPLR 3215 (f) (4) (i). While this issue appears to be raised for the first time on appeal, it pertains to the statutory requirements for obtaining a default judgment, and the omission is apparent upon the face of the record and could not have been avoided if raised at the proper juncture. Accordingly, appellate review of the matter is appropriate (see, Matter of Knickerbocker Field Club v Site Selection Bd., 41 AD2d 539, 540). The letter annexed to plaintiff’s reply affidavit indicating a mailing to defendant’s insurance carrier does not comply with this provision. Concur — Sullivan, J. P., Carro, Kassal and Smith, JJ.